United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 99-1841
                                     ___________

Esther Noske, also known as                 *
E. M. Noske,                                *
                                            *
               Appellant,                   *
                                            *   Appeal from the United States
       v.                                   *   District Court for the
                                            *   District of Minnesota.
James L. Noske; James Noske and             *
BBCA, Inc., as Alter Ego of James           *
Noske; Joan M. Noske; Joan Noske and *
BBCA, Inc., as Alter Ego of Joan            *       [UNPUBLISHED]
Noske; Basic Bible Church of America, *
The Order of Almighty God, Chapter          *
7024, an unincorporated, unrecorded,        *
assumed name; Basic Bible Church of *
America, Inc., a Minnesota Non-Profit *
Corporation; Joan M. Noske, Trustee         *
under the provisions of a certain Trust *
Agreement dated June 26, 1978; God's *
Helping Hands, a Minnesota Non-Profit *
Corporation fka BBCA, Inc.; State of        *
Minnesota; United States of America,        *
through its Treasury Department and         *
Internal Revenue Service; Faye              *
Sitzmann, and all unknown persons or *
entities claiming any right, title, estate, *
interest, or lien in the real estate        *
described in the Complaint herein, as       *
well as unknown heirs of or successors *
of, anyone who would otherwise be           *
made a Defendant were it not for their *
death, whose names or existences are    *
unascertainable,                        *
                                        *
             Appellees.                 *
                                   ___________

                          Submitted: December 15, 1999
                              Filed: March 13, 2000
                                  ___________

Before McMILLIAN, JOHN R. GIBSON, and MAGILL, Circuit Judges.
                            ___________

PER CURIAM.

      Esther Noske commenced a quiet title action in Minnesota state court which was
removed to the United States District Court1 at the request of the Internal Revenue
Service. The district court granted summary judgment in favor of the Internal Revenue
Service. We affirm.

       In 1960, Esther Noske became the sole owner of a homestead located in Stearns
County, Minnesota, where she has resided to date. In 1977, Esther, at the suggestion
of her son, James Noske, executed two warranty deeds conveying the property to the
Basic Bible Church of America, The Order of Almighty God, Chapter 7024.2 Both
deeds were recorded in the county book of deeds. James and Joan Noske, Esther's


      1
      The Honorable Donovan W. Frank, United States District Judge for the District
of Minnesota.
      2
       The fundamental belief of the Basic Bible Church of America is that man is
governed by the Bible, the Declaration of Independence, and the United States
Constitution, except for the Sixteenth and Twenty-fifth Amendments. The Sixteenth
Amendment grants Congress the right to collect income taxes. See U.S. Const. amend.
XVI.

                                         -2-
daughter, were designated trustees of Chapter 7024, and James was designated head
of Chapter 7024 in the Chapter 7024 bylaws. In December 1976, Chapter 7024 had
filed its bylaws and charter with the county recorder for the County of Stearns. In
1987, 1988, 1990, 1991, and 1995 the Government filed thirty-two separate notices of
federal tax liens against all property held by Joan and all property held by Chapter 7024
and Basic Bible Church of America, Inc. as alter egos of James and Joan Noske.3 On
October 28, 1996, Esther received notice from the Internal Revenue Service that the
homestead would be sold to satisfy the tax liability of Joan and James, and that sale
took place on November 26, 1996.

      The 1976 filings by Chapter 7024 meet the requirements for forming a religious
corporation in Minnesota. See Minn. Stat. § 315.01 (1976). Thus, Chapter 7024 had
the legal capacity to take title, and the 1977 transfers were valid. As of the date of the
transfer, Esther Noske had no interest in the property. After carefully reviewing the
record and the parties' briefs, we affirm the judgment on this ground for the reasons
stated by the district court. See 8th Cir. R. 47B.

      A true copy.

               Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      3
          Joan and James Noske both had been convicted of conspiracy and tax fraud.

                                           -3-